Citation Nr: 0819969	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
August 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDING OF FACT

The veteran's bilateral knee disability is manifested by a 
full range of motion, with pain beyond 130 degrees on 
flexion, and good stability.  With repetitive motion, there 
is increased pain, easy fatigability, and lack of endurance.  
There is no clinical evidence of locking, effusion, or 
instability.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5014 (2007).

2. The schedular criteria for a rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5014 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In November 2005, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in August 2007.  It is therefore inherent in the claim 
that the veteran had actual knowledge of the rating element 
of his increased rating claim.

The Board acknowledges that the notices sent to the veteran 
in November 2005 and August 2007 do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the November 2005 notice he was told to 
submit evidence showing that his service-connected disorder 
had worsened.  He was informed that this evidence may include 
a statement from his doctor containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  He was also 
informed that he may submit statements from other individuals 
describing their personal observations as to how the 
veteran's disability has become worse.  In a notice dated in 
August 2007, he was provided examples of evidence that may 
affect his disability rating including information about on-
going treatment records; recent Social Security 
determinations; or statements from employers as to his job 
performance, lost time, or other information regarding how 
his condition affected his ability to work.  In addition, the 
May 2007 statement of the case included the schedular 
criteria and diagnostic code needed to support an increased 
rating for the veteran's disabilities.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
increased rating claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made in his September 2005 notice of disagreement and July 
2007 substantive appeal in which he discussed the severity of 
his bilateral knee disability and its affect on his daily 
life.

Based on the above, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, the Board finds the duty to 
assist and duty to notify provisions have been fulfilled and 
no further action is necessary under those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in December 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2007).  Arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2007).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a, DC 5003 (2007).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2007).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  However, a separate rating 
must be based on additional disability.  38 C.F.R. § 4.14 
(2006). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The veteran's bilateral knee disability has been rated under 
DC 5014 for osteomalacia which provides that a disability 
will be rated on limitation of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5014 
(2007).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

The Board has considered all pertinent sections of the 
regulations.  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the 
regulations provides a basis for a higher evaluation for the 
service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of those conditions.  
Accordingly, DCs 5256, 5258, 5259, 5262, and 5263 cannot 
serve as a basis for an increased rating in this case.

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against disability ratings in 
excess of 10 percent for the veteran's bilateral knee 
disability at any time during the pendency of this appeal.

VA medical records dated in February 2005 show that the 
veteran underwent an evaluation for chronic knee pain.  He 
indicated that he was told that he had patellar syndrome and 
was receiving knee injections.  He complained of increasing 
pain and stated that he did not exercise.  He denied any 
other complaints.

In February 2005, the veteran underwent a MRI of the knees, 
the impression of which was no acute fracture, dislocation of 
discrete bony lesion identified.

In the veteran's September 2005 notice of disagreement, he 
explained that he had pain while walking his dogs, ascending 
stairs at work, driving for long periods of time, and 
standing longer than three minutes.  He also claimed that 
many times he injured his knees while trying to cut the yard 
or stepping up onto a curb.  He also indicated that he took 
supplements without which his pain level would be either a 
five or six.

In November 2005, he reported that he had been diagnosed with 
osteoarthritis of both knees on x-ray examination.  He 
avoided strenuous exercise and sports.  He twice received 
Synvisc injections which afforded him some relief.  On 
examination, there was mild crepitus of the right knee with 
good range of motion.  There was no evidence of synovitis or 
tenderness.  The impression was bilateral knee pain with 
possible osteoarthritis.  X-rays showed no evidence of joint 
space narrowing or osteophyte formation.

The veteran underwent a VA joints examination in December 
2005.  He complained of bilateral knee pain with the left 
knee worse than the right that had become worse over the last 
year.  He did not wear braces, but complained of a constant 
aching.  He was employed full-time as an analyst.  He had 
similar flare-ups in both knees.  The pain was normally four 
out of ten on the pain scale.  Pain increased to a seven with 
squatting or getting down on his knees.  The veteran tried to 
stay active.  He rode a recumbent bike for approximately five 
miles on a weekly basis as well.  Physical therapy did not 
provide any relief.  He had Hyalgan injections in 2002, which 
decreased his pain from a four out of ten to a one on the 
pain scale.  He had no surgery on his knees.  On examination, 
his right knee showed no evidence of effusion with a normal 
range of motion.  There was femoral crepitus with flexion and 
extension.  ACL and PCL were intact.  There was no medial or 
lateral joint pain.  Collaterals were stable.  McMurray and 
Apley tests were negative.  X-rays obtained in February 2005 
revealed bilateral patella chondromalacia, left greater than 
the right on examination.  The examiner opined that the 
veteran had no weakened movement of his knees, but had 
fatigability with use and pain in the anterior portion of his 
knee underneath the patella with squatting.  There was no 
incoordination, but there was painful motion with flexion 
beyond 130 degrees.  There was a 5 degree loss of functional 
range of motion with repetitive exercise in each knee.

In February 2006, an MRI of the veteran's left knee revealed 
no meniscal or ligament tear.  There was a small joint 
effusion, but no Baker's cyst or soft tissue masses were 
identified.  The impression was small joint effusion with no 
internal derangement identified; minimal left knee effusion.  
A May 2007 x-ray examination revealed that osseous and 
articular structures of the knees were stable and 
unremarkable.

In the veteran's July 2007 substantive appeal, he complained 
of increased bilateral knee pain and intermittent locking.  
He complained of constant fatigability and pain.  However, he 
reported that he had seen "significant improvement" and 
that he only wanted an increase his disability rating from 10 
to 20 percent in order to receive proper treatment which he 
complained he is not currently receiving because treatment no 
longer included knee injections.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  Clinical findings from the December 2005 VA 
examination revealed that the ACL and PCL were intact.  There 
was no medial or lateral joint pain and collaterals were 
stable.  A May 2007 x-ray examination revealed that osseous 
and articular structures of the knees were stable and 
unremarkable.  Therefore, based upon the clinical findings, 
the Board finds that the competent medical evidence does not 
demonstrate the presence of slight recurrent lateral 
instability in either knee.  Therefore, the veteran is not 
entitled to a higher rating or any additional rating in 
either knee based on instability pursuant to DC 5257.

The Board also concludes that the veteran is not entitled to 
a rating higher than 10 percent under DCs 5260 or 5261.  The 
December 2005 examination found that the veteran had a full 
range of motion of his knees.  He had painful motion with 
flexion beyond 130 degrees, with a 5 degree loss of 
functional range of motion with repetitive exercise in each 
knee.  Flexion ranging from 0 to 140 degrees is considered 
normal for VA purposes.  38 C.F.R. § 4.71a, Plate II.  Here, 
while the veteran had a slight limitation of flexion, he is 
not entitled to a higher rating for limitation of motion 
under 5260 because flexion is not limited to 30 degrees or 
less. Nor is he entitled to a higher rating under DC 5261, as 
extension is not limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a, DC 5261.  An additional compensable rating based on 
limitation of extension of the knees is not warranted because 
extension is not shown to be limited to 15 degrees such that 
an increased rating would be warranted or to be limited to 10 
degrees such that any separate rating is warranted.

During the December 2005 VA examination, the examiner opined 
that the veteran did not have any weakened movement, but did 
have fatigability with use and pain in the anterior portion 
of his knee.  While he had pain on flexion beyond 130 
degrees, with a 5 degree loss of functional range of motion 
with repetitive exercise, there was no incoordination of the 
knees and he had a full range of motion.  Thus, even 
considering the effects of pain on use, the competent medical 
evidence fails to show any indication that any additional 
functional limitation resulted in symptoms comparable to the 
manifestations required by ratings in excess of 10 percent 
for each knee, or would warrant the assignment of any 
separate compensable ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is also not entitled to a separate compensable 
rating for traumatic arthritis of the knees.  In order to be 
eligible for a separate rating under Diagnostic Code 5003, 
the veteran must not qualify for compensation under 
diagnostic codes pertaining to the limitation of motion.  
38 C.F.R. § 4.71a.  Thus, as the veteran's bilateral knee 
disability has been rated under DC 5014 which contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).  Rating the same disability 
under both DCs would constitute pyramiding, which is 
prohibited.  38 C.F.R. § 4.14.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate. There is no 
evidence that he has been hospitalized for treatment of his 
bilateral knee disability.  Neither does the record reflect 
marked interference with his employment.  While the veteran 
complained that he had difficulty ambulating stairs at his 
job, he has not claimed or submitted evidence that his 
bilateral knee disability has caused marked interference with 
his employment.  He works full-time as an analyst and 
reported that his bilateral knee disability has not prevented 
him from performing his job.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for these disabilities is not 
warranted.

The Board recognizes the veteran's contentions as to the 
severity of his bilateral knee disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions are not 
competent medical evidence that provides a basis for the 
assignment of a rating in excess of 10 percent for the 
disability of either knee.

Consideration has been given to staged ratings, or different 
percentage ratings for different periods of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the Board finds that staged ratings are not 
indicated in the present case, as the Board finds the 
veteran's bilateral knee disability has continuously 
warranted a rating of no more than 10 percent disabling since 
September 7, 2005, when he filed his increased rating claims.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating in excess of 10 percent for a right knee 
disability, is denied.

An increased rating in excess of 10 percent for a left knee 
disability, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


